811 F.2d 504
Gary D. SMIDDY, Plaintiff-Appellee,v.Dudley D. VARNEY, Sidney Nuckles, Raymond Inglin,Defendants-Appellants.
Nos. 83-6507, 85-5687, 85-6007.
United States Court of Appeals,Ninth Circuit.
Feb. 25, 1987.

1
Richard M. Helgeson, Asst. City Atty., Los Angeles, Cal., for defendants-appellants.


2
Talcott, Vandevelle & Woehrle, Michael Lightfoot and Carla Woehrle, Los Angeles, Cal., for plaintiff-appellee.


3
Prior Report:  803 F.2d 1469, 9th Cir.


4
Before GOODWIN and NELSON, Circuit Judges, and SCHWARZER, District Judge.*

ORDER

5
The petition for rehearing is granted in part.


6
The following language, reported at 803 F.2d 1473, first column, first full paragraph, eighth sentence, is deleted:


7
The city is entitled to recover its costs and attorneys' fees in this court on its successful appeals.


8
The full court was advised of the suggestion for rehearing en banc.  No active judge requested a vote on whether to rehear the matter en banc.  (Fed.R.App.P. 35.)


9
In all other respects the petition for rehearing with suggestion for rehearing en banc is denied.



*
 The Honorable William W. Schwarzer, United States District Judge, Northern District of California, sitting by designation